Citation Nr: 1638618	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for service-connected hearing loss.

2.  Entitlement to an effective date earlier than April 3, 2013, for a grant of service connection for hearing loss.

3.  Entitlement to service connection for a disability associated with poor vision.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The appellant had recognized guerilla service from June 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for disability associated with poor vision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected hearing loss was manifested by an average pure tone threshold in the right ear of 68 decibels and 73 decibels in the left ear.  Speech discrimination test was not found to be appropriate.

2.  The Veteran did not submit a claim, either formal or informal, for service connection for hearing loss prior to April 3, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 20 percent for the service-connected hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an effective date prior to April 3, 2013, for the grant of service connection for hearing loss, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran's claims for a higher rating for hearing loss and entitlement to an earlier effective date for hearing loss arise from his disagreement with the rating and effective date following the grant of service connection for hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service personnel records have been obtained.  

The Veteran was provided a VA medical examination in December 2013.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Higher rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Service connection was granted for bilateral hearing loss by a rating decision in May 2015, and a noncompensable evaluation was assigned, effective April 6, 2015.  Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In instances where, because of language difficulties, inconsistent speech discrimination scores, etc., the examiner certifies that the use of speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85 (c) (2015).  Application of these tables is mechanical; there is no discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran was afforded a VA audiological examination in December 2013.  The audiometric findings were as follows:



HERTZ

1000
2000
3000
4000
Avg
RIGHT
60
65
70
75
68
LEFT
65
65
80
80
73

The examiner stated that that use of work recognition score was not appropriate because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate.  The audiometric findings reflect level V hearing acuity in the right ear and VI in the left ear under Table VIa.  Applying those values to Table VII, the designations yield a 20 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered the Veteran's statements with regard to his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, the examiner considered the functional effects of the Veteran's bilateral hearing loss in making the findings.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for entitlement to an initial evaluation higher than 20 percent for hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Veteran's service-connected hearing loss considered above result in functional impairments.  Specifically, the Veteran's hearing impairment impact on his daily life includes difficulty understanding conversations outside of the home, which is contemplated by the rating criteria.  See Martinak, 21 Vet. App. at 447.  Indeed, the reported symptoms are fully consistent with the higher initial evaluation of 20 percent assigned pursuant to this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for hearing loss is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  Although the record shows that the Veteran no longer farms, there is no evidence demonstrating that this is due to his service-connected hearing loss.  The December 2013 VA examination notes that the Veteran can hardly hear and he relies on hand signals and facial expressions in order to understand what is being said.  However, there is no cogent evidence of unemployability due to hearing loss.  Thus, entitlement to increased compensation based on TDIU is not warranted.


III. Earlier Effective Date

The Veteran was originally granted service connection for hearing loss with an effective date of May 15, 2013, which was the date his formal claim was received.  In a November 2014 rating decision, an earlier effective date of April 3, 2013 was granted based on the date the Veteran's informal claim was received.  The Veteran argues that an earlier effective date of March 25, 2013 is warranted for his hearing loss based on the date he submitted his informal claim.    

The basic facts are not in dispute.  As the RO noted, the Veteran's informal claim is dated March 25, 2013 and it was received by the RO on April 3, 2013, and the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to the claim received on April 3, 2013, for hearing loss, VA is precluded, as a matter of law, from granting an effective date prior to April 3, 2013, for service connection for hearing loss.  

The Veteran's asserts that his claim for service connection for hearing loss was dated March 25, 2013, and, therefore, he should be granted an effective date of March 25, 2013.  However, the law requires that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  Although the Veteran's informal claim was dated March 25, 2013, it was not received by the RO until April 3, 2013.  As such, the RO has assigned the earliest possible effective date provided by law and an earlier effective date is not warranted.  


ORDER

Entitlement to an initial disability rating higher than 20 percent for service-connected hearing loss is denied.

Entitlement to an effective date earlier than April 3, 2013, for a grant of service connection for hearing loss is denied.


REMAND

The Veteran contends that he has poor vision that was caused by malnutrition and anemia during service.  The RO denied service connection for this claim as there was no medical treatment records contained in the claims file and therefore there is no medical evidence that the Veteran has a currently diagnosed disability related to his vision; however, the Veteran submitted a statement of support from a former fellow soldier who stated that the Veteran has poor vision.  As the Veteran has not yet been afforded a VA examination in connection with this claimed disorders on appeal and the evidence shows that he has recognized wartime guerilla service, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed vision disability.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of any diagnosed disability associated with his complaints of poor vision.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability associated with his complaints of poor vision had its onset during, or is related to, active service.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


